The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Arguments
2.	Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the suggestion to combine is taken from both references that teach superabsorbent particles enclosed in pockets in an absorbent structure; thus, the references are from the same filed of endeavor and solve the same problem, to retain superabsorbent material (Blessing paragraph 0065).  

In response to applicant's argument that Haubach teaches even distribution for the purpose of locating the particles where the greatest accumulation of liquid is to be expected during use and does not provide a teaching or suggestion that the particles should be placed in pockets that physically restrict swelling of the absorbent particles; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Blessing/Haubach does in fact teach a concentration of absorbent particles as discussed in the rejection. Applicant cites Blessing as teaching the particles can swell unrestrictedly (paragraph 0090).  However, in this paragraph Blessing is referring to the sheets being too tightly bound as to not allow any expansion of the particles. The absorbent particles are subject to restriction in swelling by the fact that the particles are encased in a pocket. The pockets have fixed volumes (paragraph 0049, 0054) as broadly as claimed since the pockets do not contain an unlimited amount of absorbent particles.  Thus, the combination of Blessing/Haubach teaches the claimed structure and the pockets are capable of restricting swelling by the mere fact that the absorbent particles are enclosed. Applicant’s arguments are not persuasive and the rejection is maintained.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 10-27, 45-47, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blessing US Patent Application Publication 2008/0215166 in view of Haubach USPN 5925439. 

As to claims 10 and 11, Blessing teaches an absorbent composite 28, 300 for incorporation into disposable absorbent article 20, comprising: a first fabric 330; a second fabric 320 engaged with the first fabric such that a plurality of pockets 350 are defined by the first fabric and the second fabric (Figures 3A, 3B; paragraphs 0013-0017; 0052);
and a plurality of aggregates of absorbent particles 310, wherein each aggregate of absorbent particles is within one of the pockets 350 (Figures 3A, 3B; col. 5, lines 36-45)
wherein at least some of the pockets 350 have fixed volumes and concentrations of absorbent particles (paragraphs 00554-0055, 0065, 0069, 0072, 0094).  Blessing does not teach the benefit of the pockets is to restrict swelling of the absorbent particles in the pockets.  Haubach teaches an absorbent product having superabsorbent in pockets and teaches an even distribution over the entire base of the cellulose product is not desired as gel-blocking can occur with too great a concentration of hydrogel particles (Haubach col. 1, lines 19-28).  Haubach teaches a benefit of the chambers or pocket structure is the superabsorbent hydrogel particles are able to be placed in target region, the thickness of the absorbent body is reduced (col. 1, lines 41-56) and effectiveness of the absorbent materials is improved (col. 3, lines 28-32).  Thus, it would be obvious to modify Blessing with fixed volumes of superabsorbent for the benefit of restricting swelling and preventing gel blocking as taught in Haubach. 

As to claims 12-18 and 23, Blessing teaches varying the basis weight of the clusters (pockets) in given regions such as may be with an increase towards the center of the region (paragraph 0055, 0091).  Blessing does not specifically teach end regions having fixed volumes in regions a claimed.  Haubach further teaches an absorbent composite having chamber-like impressions filled with hydrogel particles. Haubach teaches the chambers are profiled in a thickness direction and provides a primary region having different sized chambers that are larger in a central region and graduate to a smaller size towards the end margins (Figure 2). Haubach teaches various regions or zones where that vary in volume depending on the quantity of liquid expected to occur in certain areas of the diaper (Haubach col. 2, lines 17-27).  Haubauch teaches the volume and size of the chamber may be greater in the front than the lateral or rear portions.  Haubach further teaches the amount or volume of particles would be smaller in areas of lower liquid accumulation to prevent gel blocking (col. 2, lines 17-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the absorbent composite of Blessing with different volumes and pocket sizes in target regions and peripheral regions as claimed to provide for the benefit taught in Haubach and to provide different absorbency characteristics depending on how the article is to be used.
As to claim 19-22, Blessings/Haubach teaches fixing the absorbent particles inside the pockets/chambers entraps the particles where the particles are stabilized within the pockets (Blessing paragraph 0007) so they cannot migrate to areas where they cannot be used to full capacity (Haubach col. 3, lines 28-32).  Haubauch further teaches the pocket/chamber construction allows for the pocket/chamber to take up at least a desired quantity of liquid (Haubauch col. 2, lines 16-22). As to claim 24, the container have perimeters defined by embossing lines engaging the first fabric with the second fabric (Haubach Figure 3; paragraphs 0013-0017). Blessing teaches adhesion of the top and bottom layers, while Haubach teaches adhesion and embossing for the benefit of securing the superabsorbent particles in place.As to claim 25, the embossing lines do not from straight lines from a center region to the sides regions of the core (Blessing Figure 3A, Haubach Figure 2). Blessing/Haubach do not teach the embossing lines are oblique relative to edges of the absorbent composite.  However, Blessing teaches a variety of shapes are possible for the pattern (paragraph 0056). It would have been an obvious matter of design choice to provide the article of Blessing/Haubach with oblique embossed lines, since such a modification would have involved a mere change in the shape of the component, which Blessing teaches is acceptable. A change in shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As to claim 26, the pockets have a perimeter that is circular in shape (Blessing Figure 3A; Haubach Figure 2).As to claim 27, the spaces between the pockets 320 are completely embossed (Figures 3A, 3B; Haubach Figure 2).

As to claim 45, Blessing teaches an absorbent composite 28, 300 for incorporation into disposable absorbent article 20, comprising: a first fabric 330; a second fabric 320 engaged with the first fabric such that a plurality of pockets 350 are defined by the first fabric and the second fabric (Figures 3A, 3B; paragraphs 0013-0017; 0052 );
and a plurality of aggregates of absorbent particles 310, wherein each aggregate of absorbent particles is within one of the pockets 350 (Figures 3A, 3B; col. 5, lines 36-45)
wherein at least some of the pockets 350 have fixed volumes (paragraph 0049) and concentrations of absorbent particles (paragraphs 0055, 0065, 0069, 0072, 0094).  Blessing does not teach the benefit of the pockets is to restrict swelling of the absorbent particles in the pockets.  Haubach teaches an absorbent product having superabsorbent in pockets and teaches an even distribution over the entire base of the cellulose product is not desired as gel-blocking can occur with too great a concentration of hydrogel particles (Haubach col. 1, lines 19-28).  Haubach teaches a benefit of the chambers or pocket structure is the superabsorbent hydrogel particles are able to be placed in target region, the thickness of the absorbent body is reduced (col. 1, lines 41-56) and effectiveness of the absorbent materials is improved (col. 3, lines 28-32).  Thus, it would be obvious to modify Blessing with fixed volumes of superabsorbent for the benefit of restricting swelling and preventing gel blocking as taught in Haubach. 

Blessing teaches varying the basis weight of the clusters (pockets) in given regions such as may be with an increase towards the center of the region (paragraph 0055, 0091).  Blessing does not specifically teach end regions having fixed volumes in regions a claimed.  Haubach further teaches an absorbent composite having chamber-like impressions filled with hydrogel particles. Haubach teaches the chambers are profiled in a thickness direction and provides a primary region having different sized chambers that are larger in a central region and graduate to a smaller size towards the end margins (Figure 2). Haubach teaches various regions or zones where that vary in volume depending on the quantity of liquid expected to occur in certain areas of the diaper (Haubach col. 2, lines 17-27).  Haubauch teaches the volume and size of the chamber may be greater in the front than the lateral or rear portions.  Haubach further teaches the amount or volume of particles would be smaller in areas of lower liquid accumulation to prevent gel blocking (col. 2, lines 17-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the absorbent composite of Blessing with different volumes and pocket sizes in target regions and peripheral regions as claimed to provide for the benefit taught in Haubach and to provide different absorbency characteristics depending on how the article is to be used.

As to claim 46, Blessing teaches an absorbent composite for incorporation into disposable absorbent article 20, comprising: a chassis body defined by a first end margin 46 and a second end margin 46 longitudinally spaced from the first end margin (Figure 1), the end margins partially defining front 36 and back 38 waist regions that are fastenable (via fastener 40) about a waist of a user; 
a topsheet 24; 
a backsheet 26 wherein the topsheet and backsheet define longitudinal 44 and lateral margins 46 of the chassis body; and 
an absorbent composite 28,300 disposed between the topsheet 24 and backsheet 26, the absorbent composite comprising:
a first fabric 330; 
a second fabric 320 engaged with the first fabric such that a plurality of pockets 350 are defined by the first fabric and the second fabric (Figures 3A, 3B; paragraphs 0013-0017; 0052); and
and a plurality of aggregates of absorbent particles 310, wherein each aggregate of absorbent particles is within one of the pockets 350 (Figures 3A, 3B; col. 5, lines 36-45)
wherein at least some of the pockets 350 have fixed volumes and concentrations of absorbent particles (paragraphs 0055, 0065, 0069, 0072, 0094).  
Blessing does not teach the benefit of the pockets is to restrict swelling of the absorbent particles in the pockets.  Haubach teaches an absorbent product having superabsorbent in pockets and teaches an even distribution over the entire base of the cellulose product is not desired as gel-blocking can occur with too great a concentration of hydrogel particles (Haubach col. 1, lines 19-28).  Haubach teaches a benefit of the chambers or pocket structure is the superabsorbent hydrogel particles are able to be placed in target region, the thickness of the absorbent body is reduced (col. 1, lines 41-56) and effectiveness of the absorbent materials is improved (col. 3, lines 28-32).  Thus, it would be obvious to modify Blessing with fixed volumes of superabsorbent for the benefit of restricting swelling and preventing gel blocking as taught in Haubach. 

As to claim 47, Blessing teaches the spaces between the pockets are only partially embossed as shown in Figure 3B, where some spacing is present between the embossed portion 360 and pocket 350 - where Blessing teaches an essentially particle freed bonding zone between clusters and the neighboring clusters shall not be separated by a continuous bonding line or region (paragraph 0092, Figure 3A, B). 
.

As to claim 49, Blessing teaches the absorbent composite 300 does not comprise an absorbent matrix of fibers.  As to the absorbent composite 28, Blessing teaches various fibers that may comprise the absorbent materials that can be used alone or in combination (paragraph 0078). It would be obvious to one having ordinary skill in the art to use any of the disclosed materials for an absorbent composite. 
As to claim 50,  Blessing teaches the second fabric is engaged with the first fabric by discontinuous bond sites such that pockets are only partially enclosed, where Blessing teaches an essentially particle freed bonding zone between clusters and the neighboring clusters shall not be separated by a continuous bonding line or region (paragraph 0092, Figure 3A, B). 


Allowable Subject Matter
7.	Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest SAP is present in the spaces between the pockets as claimed. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781